          Case 1:15-cv-01708-NONE-SAB Document 26 Filed 09/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LUISA ALVAREZ,                                      Case No. 1:15-cv-01708-NONE-SAB

12                  Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                         MOTION TO CONSIDER WHETHER
13           v.                                          CASES SHOULD BE RELATED AND
                                                         VACATING OCTOBER 28, 2020 HEARING
14   COMMISSIONER OF SOCIAL SECURITY,
                                                         (Doc. No. 23)
15                  Defendants.

16
     LUISA ALVAREZ,                                      Case No. 1:20-cv-01207-SKO
17                                                       New Case No. 1:20-cv-01207-SAB
                    Plaintiff,
18                                                       ORDER REASSIGNING CASE TO THE
             v.                                          DOCKET OF MAGISTRATE JUDGE
19                                                       STANLEY A. BOONE
     COMMISSIONER OF SOCIAL SECURITY,
20
                    Defendants.
21

22          On October 9, 2015, Plaintiff Luisa Alvarez filed an action challenging the denial of

23 Social Security benefits by Defendant Commissioner of Social Security. Alvarez v. Comm. of

24 Soc. Sec. (Alvarez I), No. 1:15-cv-01708-SAB (E.D. Cal.). On February 24, 2017, an order

25 issued granting plaintiff’s Social Security appeal in part and remanding the matter for further

26 administrative proceedings. Id.
27          On August 25, 2020, plaintiff filed a second action challenging the denial of Social

28 Security benefits following remand. Alvarez v. Comm. of Soc. Sec. (Alvarez II), No. 1:20-cv-


                                                     1
          Case 1:15-cv-01708-NONE-SAB Document 26 Filed 09/29/20 Page 2 of 2


 1 01207-SKO (E.D. Cal.)

 2          On September 22, 2020, plaintiff filed a motion in Alvarez I seeking to relate Alvarez I

 3 and Alvarez II under Local Rule 123, on the ground that both cases involve at least one, if not all,

 4 the same issue(s). The court, having reviewed the record, finds this matter suitable for decision

 5 without oral argument. See Local Rule 230(g). Therefore, the previously scheduled hearing will

 6 be vacated.

 7          Upon review of the instant motion, these actions arise from the same incident, plaintiff’s

 8 application for Social Security benefits, and involve overlapping questions of law and fact.

 9 Accordingly,

10          1.     Plaintiff’s motion to consider whether the cases should be related is GRANTED;

11          2.     The Office of the Clerk is DIRECTED to relate Alvarez v. Comm. of Soc. Sec.

12                 (Alvarez I), No. 1:15-cv-01708-SAB and Alvarez v. Comm. of Soc. Sec. (Alvarez

13                 II), No. 1:20-cv-01207-SKO;

14          3.     Alvarez v. Comm. of Soc. Sec. (Alvarez II), No. 1:20-cv-01207-SKO is reassigned

15                 to the docket of Magistrate Judge Stanley A. Boone;

16                         The new case number shall be 1:20-cv-01207-SAB

17                 and all future pleadings and/or correspondence must be so numbered. The parties

18                 are advised that use of an incorrect case number, including initials, may result in a

19                 delay of documents being processed and copies thereof being correctly distributed

20                 and received by the appropriate judicial officer; and

21          4.     The hearing set for October 28, 2020 in Alvarez I is VACATED and the parties

22                 need not appear on that date.

23
     IT IS SO ORDERED.
24

25      Dated:    September 29, 2020
                                                         UNITED STATES DISTRICT JUDGE
26
27

28


                                                     2
